Name: Commission Regulation (EEC) No 1872/83 of 8 July 1983 altering the monetary compensatory amounts applicable in the wine and pigmeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/12 Official Journal of the European Communities 9 . 7. 83 COMMISSION REGULATION (EEC) No 1872/83 of 8 July 1983 altering the monetary compensatory amounts applicable in the wine and pigmeat sectors Article 6 (2) of Regulation (EEC) No 11 60/82 (8) cannot be calculated by a coefficient based on the nil gap pertaining in this sector ; whereas, therefore, the coefficient should be based on and applied to the monetary compensatory amounts in force on 4 July 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 (3), as last amended by Regulation (EEC) No 1810/83 (4); Whereas from 11 July 1983 the new representative rate for the French franc fixed by Council Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture (*), as amended by Regulation (EEC) No 1626/83 (*), becomes applicable in the wine sector ; whereas a new representative rate for the Greek drachma to be applied in agriculture for Greece in the wine and pigmeat sectors was fixed by Regulation (EEC) No 1223/83 , as last amended by Regulation (EEC) No 1 877/83 (^ ; whereas this should be taken into account in fixing the monetary compensatory amounts ; Whereas the adjustment of monetary compensatory amounts fixed in advance in the pigmeat sector under HAS ADOPTED THIS REGULATION : Article 1 1 . Part 6 of Annex I to Regulation (EEC) No 1 245/83 is replaced by part 6 of Annex I to this Regu ­ lation . 2. The column headed 'EM,A8a' in part 2 of Annex I to Regulation (EEC) No 1245/83 is repealed. 3 . Annex II to Regulation (EEC) No 1245/83 is replaced by Annex II to this Regulation . 4. Annex IV to Regulation (EEC) No 1245/83 is replaced by Annexes IV and IVa to this Regulation. Article 2 This Regulation shall enter into force on 11 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p. 1 . 0 OJ No L 362, 23 . 12. 1982, p. 4. O OJ No L 135, 23 . 5. 1983, p. 3 . (4) OJ No L 179, 4. 7. 1983, p. 1 .( 5 ) OJ No L 132, 21 . 5 . 1983, p. 33. Is) OJ No L 160, 18 . 6 . 1983, p. 6. 0 See page 24 of this Official Journal . (8) OJ No L 134, 15. 5. 1982, p. 22. A N N E X I P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s 9 - 7 . 83 Official Journal of the European Communities No L 186 / 13 C C T he ad in g N o D es cr ip tio n A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts G er m an y D M N et he rl an ds F1 D en m ar k D kr U ni te d K in gd om £ Be lg iu m / Lu xe m bo ur g B fr s/ Lf rs Ir el an d £ Ir l Ita ly L it F ra nc e F F G re ec e D r ex 22 .0 5 B W in e pu t up in co nt ai ne rs of m or e th an l l l th re e li tr es % vo l/ hl  0, 43 ex 22 .0 5 C I (a) Ta bl e w in e (') : (1 ) Ty pe R III 0 hi 14 ,4 8 6, 89 (2 ) Ty pe s A II an d A III (2) hi 20 ,2 6 l 9, 64 (3 ) O th er % vo l/ hl  0, 43 (b ) Re d, ro se an d w hi te w in e fro m th ird \ co u n tr ie s : (1 ) Pr es en te d in th e do cu m en t V. I or \ \ l V A un de r th e na m e Po rtu gi es er hi 14 ,4 8 6, 89 (2 ) Pr es en te d in th e do cu m en t V. I or V A un de r th e na m e Ri es lin g or \ Sy lv an er hi 20 ,2 6 9, 64 (3 ) O th er % vo l/ hl  0, 43 ex 22 .0 5 C II (a) Ta bl e w in e (') % vo l/ hl  0, 43 (b ) Re d, ro se an d w hi te w in e fro m th ird co un tr ie s % vo l/ hl  I I I 0, 43 (') As de fin ed un de r No 11 of An ne x II to Re gu lat io n (E EC ) No 33 7/ 79 . (2) As de fin ed in Re gu la tio n (E EC ) N o 34 0/ 79 . No L 186/ 14 Official Journal of the European Communities 9 . 7. 83 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU ' Denmark Italy France Greece Ireland  Beef and veal 0,902 0,942 0,948 0,990 _ 1,044 0,989\  Milk and milk products 0,892 0,934 0,948  , 0,990  1,034 0,989   of Regulation (EEC) No 3033/80 0,902 0,942 0,948  0,990  1,044 0,989   Pigmeat 0,881 0,927 0,948  0,990  1,022    Sugar 0,902 0,942 0,948  0,990  . 1,044 0,989   Durum wheat 0,897 0,938 0,948  0,990  1,044 0,989   Cereals 0,881 0,927 0,948  0,990  1,095 1,042   Eggs and poultry and albumins 0,881 0,927 0,948  0,990  1,095 1,042   Wine 0,881      1,022   9. 7. 83 Official Journal of the European Communities No L 186/ 15 ANNEX IV Adjustments to be made pursuant to Article 7 (1 ) of Regulation (EEC) No 1160/82 to the monetary compensatory amounts fixed in advance Subject to the provisions of the first subparagraph of Article 6 (2) of Regulation (EEC) No 1160/82, the monetary compensatory amounts fixed in advance in the case of the Federal Republic of Germany, the Netherlands, France and Greece from 8 July 1983 until the dates set out below, shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Cereals (except durum wheat) Poultrymeat Pigmeat 0,849920 0,804127 0,804127 1 August 1983 1 August 1983 1 November 1983 Netherlands Cereals (except durum wheat) Poultrymeat Pigmeat 0,838793 0,781310 0,781310 1 August 1983 1 August 1983 1 November 1983 France Cereals (except durum wheat) and poultrymeat Pigmeat 0,485320 0 1 August 1983 1 November 1983 Greece (') Cereals (except durum wheat) and poultrymeat Pigmeat Pigmeat 0,282716 0 0,282716 I August 1983 II July 1983 1 November 1983 (') The monetary compensatory amounts arising from the application of these coefficients shall be charged on importation and granted on exportation . No L 186/ 16 Official Journal of the European Communities 9 . 7. 83 ANNEX IVa Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 1160/82 to the monetary compensatory amounts fixed in advance Subject to the provisions of the first subparagraph of Article 6 (2) of Regulation (EEC) No 1160/82, the monetary compensatory amounts fixed in advance in the case of the Federal Republic of Germany, the Netherlands, France and Greece from 11 July 1983 until the dates set out below, shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Cereals (except durum wheat) Poultrymeat Pigmeat 0,849920 0,804127 0,804127 1 August 1983 1 August 1983 1 November 1983 Netherlands Cereals (except durum wheat) Poultrymeat Pigmeat 0,838793 0,781310 0,781310 1 August 1983 1 August 1983 1 November 1983 France Cereals (except durum wheat) and poultrymeat Pigmeat 0,485320 0 1 August 1983 1 November 1983 Greece (') Cereals (except durum wheat) and poultrymeat Pigmeat (2) 0,282716 0,282716 1 August 1983 1 November 1983 (') The monetary compensatory amounts arising from the application of these coefficients shall be charged on importation and granted on exportation. (2) For the application of this coefficient the monetary compensatory amounts applicable are deemed to be those set out in part 2 of Annex I to Regulation (EEC) No 1810/83 (OJ No L 179, 4. 7. 1983, pp . 7 and 8).